Name: Commission Regulation (EC) NoÃ 1268/2008 of 12Ã December 2008 amending Council Regulation (EC) NoÃ 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: coal and mining industries;  trade policy;  political framework;  international trade;  technology and technical regulations
 Date Published: nan

 17.12.2008 EN Official Journal of the European Union L 338/39 COMMISSION REGULATION (EC) No 1268/2008 of 12 December 2008 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process Certification Scheme for the international trade in rough diamonds (1), and in particular Articles 20 thereof, Whereas: (1) The Delhi Plenary meeting of the Kimberley Process has revised the list of Participants who meet the minimum requirements of the Kimberley Process Certification Scheme. (2) The addresses of the KP authorities of some Participants need to be updated. (3) Annex II should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 2368/2002 is hereby replaced by Annex I to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2008. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 358, 31.12.2002, p. 28. ANNEX I ANNEX II List of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20 ANGOLA Ministry of Geology and Mines Rua Hochi Min C.P # 1260 Luanda Angola ARMENIA Department of Gemstones and Jewellery Ministry of Trade and Economic Development M. Mkrtchyan 5 Yerevan Armenia AUSTRALIA Department of Foreign Affairs and Trade Trade Development Division R.G. Casey Building John McEwen Crescent Barton ACT 0221 Australia BANGLADESH Export Promotion Bureau TCB Bhaban 1, Karwan Bazaar Dhaka Bangladesh BELARUS Ministry of Finance Department for Precious Metals and Precious Stones Sovetskaja Str., 7 220010 Minsk Republic of Belarus BOTSWANA Ministry of Minerals, Energy & Water Resources PI Bag 0018 Gaborone Botswana BRAZIL Ministry of Mines and Energy Esplanada dos MinistÃ ©rios  Bloco U   4o andar 70065  900 Brasilia  DF Brazil CANADA International: Department of Foreign Affairs and International Trade Peace Building and Human Security Division Lester B Pearson Tower B - Room: B4-120 125 Sussex Drive Ottawa, Ontario K1A 0G2 Canada General Enquiries: Kimberley Process Office Minerals and Metals Sector (MMS) Natural Resources Canada (NRCan) 580 Booth Street, 9th floor Ottawa, Ontario Canada K1A 0E4 CENTRAL AFRICAN REPUBLIC SecrÃ ©tariat Permanent du Processus de Kimberley BP 26 Bangui Central African Republic CHINA, People's Republic of Department of Inspection and Quarantine Clearance General Administration of Quality Supervision, Inspection and Quarantine (AQSIQ) 9 Madiandonglu Haidian District, Beijing 100088 People's Republic of China HONG KONG, Special Administrative Region of the People's Republic of China Department of Trade and Industry Hong Kong Special Administrative Region Peoples Republic of China Room 703, Trade and Industry Tower 700 Nathan Road Kowloon Hong Kong China CONGO, Democratic Republic of Centre d'Evaluation, d'Expertise et de Certification (CEEC) 17th floor, BCDC Tower 30th June Avenue Kinshasa Democratic Republic of Congo CONGO, Republic of Bureau d'expertise, d'Ã ©valuation et de certification (BEEC) MinistÃ ¨re des Mines, des Industries MiniÃ ¨res et de la GÃ ©ologie BP 2474 Brazzaville Republic of Congo CROATIA Ministry of Economy, Labour and Entrepreneurship of the Republic of Croatia Ulica grada Vukovara 78 10000 Zagreb Croatia EUROPEAN COMMUNITY European Commission DG External Relations/A/2 170, rue de la Loi B-1049 Brussels Belgium GHANA Precious Minerals Marketing Company (Ltd.) Diamond House, Kinbu Road, P.O. Box M. 108 Accra Ghana GUINEA Ministry of Mines and Geology BP 2696 Conakry Guinea GUYANA Geology and Mines Commission P O Box 1028 Upper Brickdam Stabroek Georgetown Guyana INDIA The Gem & Jewellery Export Promotion Council Diamond Plaza, 5th Floor 391-A Mumbai 400004 India INDONESIA Directorate-General of Foreign Trade Ministry of Trade JI M.I. Ridwan Rais No. 5 Blok I Iantai 4 Jakarta Pusat Kotak Pos. 10110 Jakarta Indonesia ISRAEL Ministry of Industry, Trade and Labor Office of the Diamond Controller 3 Jabotinsky Road Ramat Gan 52520 Israel JAPAN United Nations Policy Division Foreign Policy Bureau Ministry of Foreign Affairs 2-2-1 Kasumigaseki, Chiyoda-ku 100-8919 Tokyo, Japan Japan KOREA, Republic of Export Control Policy Division Ministry of Knowledge Economy Government Complex Jungang-dong 1, Gwacheon-si Gyeonggi-do 427-723 Seoul Korea LAOS, Peoples Democratic Republic Department of Import and Export Ministry of Industry and Commerce Vientiane Laos LEBANON Ministry of Economy and Trade Lazariah Building Down Town Beirut Lebanon LESOTHO Department of Mines and Geology P.O. Box 750 Maseru 100 Lesotho LIBERIA Government Diamond Office Ministry of Lands, Mines and Energy Capitol Hill P.O. Box 10-9024 1000 Monrovia 10 Liberia MALAYSIA Ministry of International Trade and Industry Trade Cooperation and Industry Coordination Section Blok 10 Komplek Kerajaan Jalan Duta 50622 Kuala Lumpur Malaysia MAURITIUS Import Division Ministry of Industry, Small & Medium Enterprises, Commerce & Cooperatives 4th Floor, Anglo Mauritius Building Intendance Street Port Louis Mauritius MEXICO SecretarÃ ­a de EconomÃ ­a DirecciÃ ³n General de PolÃ ­tica Comercial Alfonso Reyes No 30, Colonia HipÃ ³dromo Condesa, Piso 16. DelegaciÃ ³n Cuactemoc, CÃ ³digo Postal: 06140 MÃ ©xico, D.F. MÃ ©xico NAMIBIA Diamond Commission Ministry of Mines and Energy Private Bag 13297 Windhoek Namibia NEW ZEALAND Certificate Issuing authority: Middle East and Africa Division Ministry of Foreign Affairs and Trade Private Bag 18901 Wellington New Zealand Import and Export Authority: New Zealand Customs Service PO Box 2218 Wellington New Zealand NORWAY Section for Public International Law Department for Legal Affairs Royal Ministry of Foreign Affairs P.O. Box 8114 0032 Oslo Norway RUSSIAN FEDERATION Gokhran of Russia 14, 1812 Goda St. 121170 Moscow Russia SIERRA LEONE Ministry of Mineral Resources Gold and Diamond Office (GDO) Youyi Building Brookfields Freetown Sierra Leone SINGAPORE Ministry of Trade and Industry 100 High Street #0901, The Treasury, Singapore 179434 SOUTH AFRICA South African Diamond and Precious Metals Regulator SA Diamond Centre 240 Commissioner Street Johannesburg 2000 South Africa SRI LANKA National Gem and Jewellery Authority 25, Galleface Terrace Colombo 03 Sri Lanka SWITZERLAND State Secretariat for Economic Affairs (SECO) Task Force Sanctions Effingerstrasse 27 3003 Berne Switzerland TAIWAN, PENGHU, KINMEN AND MATSU, Separate Customs Territory Export/Import Administration Division Bureau of Foreign Trade Ministry of Economic Affairs 1, Hu Kou Street Taipei, 100 Taiwan TANZANIA Commission for Minerals Ministry of Energy and Minerals PO Box 2000 Dar es Salaam Tanzania THAILAND Department of Foreign Trade Ministry of Commerce 44/100 Nonthaburi 1 Road Muang District, Nonthaburi 11000 Thailand TOGO Ministry of Mine, Energy and Water Head Office of Mines and Geology B.P. 356 216, Avenue Sarakawa LomÃ © Togo TURKEY Foreign Exchange Department Undersecretariat of Treasury T.C. BaÃbakanlÃ ±k Hazine MÃ ¼steÃarlÃ ±Ã Ã ± Ã °nÃ ¶nÃ ¼ BulvarÃ ± No:36 06510 Emek  Ankara Turkey Import and Export Authority: Istanbul Gold Exchange RÃ ±htÃ ±m Cad. No:81 34425 KarakÃ ¶y  Ã °stanbul Turkey UKRAINE Ministry of Finance State Gemological Center Degtyarivska St. 38-44 Kiev 04119 Ukraine UNITED ARAB EMIRATES U.A.E Kimberley Process Office Dubai Multi Commodities Center Dubai Airport Free Zone Emirates Security Building Block B, 2nd Floor, Office # 20 Dubai United Arab Emirates UNITED STATES OF AMERICA United States Kimberley Process Authority 11 West 47 Street 11th floor New York, NY 10036 United States of America U.S. Department of State Room 4843 EB/ESC 2201 C Street, NW Washington D.C. 20520 United States of America VIETNAM Ministry of Industry and Trade Import Export Management Department 54 Hai Ba Trung Hanoi Vietnam ZIMBABWE Principal Minerals Development Office Ministry of Mines and Mining Development Private Bag 7709, Causeway Harare Zimbabwe ANNEX II ANNEX III List of Member States' competent authorities and their tasks as referred to in Articles 2 and 19 BELGIUM Federale Overheidsdienst Economie, KMO, Middenstand en Energie, Dienst Vergunningen/Service Public FÃ ©dÃ ©ral Economie, PME, Classes moyennes et Energie, Service Licence, ItaliÃ «lei 124, bus 71 B-2000 Antwerpen Tel. (32-3) 206 94 72 Fax (32-3) 206 94 90 E-mail: kpcs-belgiumdiamonds@economie.fgov.be In Belgium the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: The Diamond Office, Hovenierstraat 22 B-2018 Antwerpen BULGARIA Ministry of Finance, External Finance Directorate 102, G. Rakovski str. Sofia, 1040 Bulgaria Tel. (359.2) 985.924.01/985.924.10/985.924.15 Fax (359.2).981.2498 E-mail: feedback@minfin.bg CZECH REPUBLIC In the Czech Republic the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: GenerÃ ¡lnÃ ­ Ã editelstvÃ ­ cel BudÃ jovickÃ ¡ 7 140 96 Praha 4 Ã eskÃ ¡ republika Tel. (420-2) 61 33 38 41, (420-2) 61 33 38 59, cell (420-737) 213 793 Fax (420-2) 61 33 38 70 E-mail: diamond@cs.mfcr.cz GERMANY In Germany the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002, including the issuing of Community certificates, will only be done at the following authority: Hauptzollamt Koblenz Zollamt Idar-Oberstein Zertifizierungsstelle fÃ ¼r Rohdiamanten HauptstraÃ e 197 D-55743 Idar-Oberstein Tel. (49-6781) 56 27-31 Fax (49-6781) 56 27-19 E-mail: poststelle@zabir.bfinv.de For the purpose of Articles 5(3), 6, 9, 10, 14(3), 15 and 17 of this Regulation, concerning in particular reporting obligations to the Commission, the following authority shall act as competent German authority: Bundesfinanzdirektion SÃ ¼dost KrelingstraÃ ²e 50 D-90408 NÃ ¼rnberg Tel. (49-911) 376-3429, 376-3586, 376-3582 Fax (49-911) 376-2270 E-mail: diamond.cert@ofdn.bfinv.de ROMANIA Autoritatea NaÃ ionalÃ  pentru ProtecÃ ia Consumatorilor (National Authority for Consumer Protection) Precious Metals and Precious Stones Department 24 Gral Berthelot, Sect. 1 010164, Bucharest Tel. (40-21) 318 46 35/312 98 90/312 12 75 Fax (40-21) 318 46 35/314 34 62 www.anpc.ro UNITED KINGDOM Government Diamond Office Global Business Group Room W 3.111.B Foreign and Commonwealth Office King Charles Street London SW1A 2AH Tel. (44-207) 008 6903 Fax (44-207) 008 3905 GDO@gtnet.gov.uk